                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

AMERICAN UNITED LIFE                        )
INSURANCE COMPANY,                          )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Case No. 2:18-cv-198
                                            )
GEORGE R. WOODWARD, JR., et al.,            )
                                            )
              Defendants.                   )

                              OPINION AND ORDER

       This matter is before the court on the Motion for Interpleader [DE 11] filed by the

plaintiff, American United Life Insurance Company, on August 24, 2018. For the following

reasons, the motion is GRANTED.

                                          Background

       This matter arises under the Employee Retirement Income Security Act of 1974, as

amended (ERISA), 29 U.S.C. § 1001, et seq. Further, this is an interpleader action pursuant to

Rule 22 of the Federal Rules of Civil Procedure. On May 21, 2018 the plaintiff, American

United Life Insurance Company, filed an interpleader complaint.

       American United has filed the instant motion for interpleader deposit (28 U.S.C. § 1335).

American United has alleged that the decedent was a former employee of Tender Loving Care

Management, Inc. (TLC) and had basic life insurance coverage under TLC’s plan. TLC

informed American United that the decedent had completed a dependent beneficiary information

form naming her spouse, George Woodward, Sr., as her beneficiary. However, at the time of her

death, George Sr. no longer was her spouse. The decedent’s children contend that the decedent
would not have named her ex-spouse as the beneficiary, rather she would have intended to name

her children as her beneficiaries.

       The court held a status conference on October 26, 2018. At the status conference, the

defendants were advised as to the motion for interpleader deposit. The court gave the defendants

until November 23, 2018 to respond to the motion. The defendants have not filed a response.

                                             Discussion

       Federal Rule of Civil Procedure 22 permits interpleader, and states “[p]ersons with

claims that may expose a plaintiff to double or multiple liability may be joined as defendants and

required to interplead.” Interpleader is meant to allow “a neutral stakeholder, usually an

insurance company or a bank, to shield itself from liability for paying over the stake to the wrong

party. This is done by forcing all the claimants to litigate their claims in a single action brought

by the stakeholder.” Lutheran Brotherhood v. Comyne, 216 F. Supp. 2d 859, 862 (E.D. Wis.

2002) (quoting Indianapolis Colts v. Mayor and City Council of Baltimore, 733 F.2d 484, 486

(7th Cir. 1984)).

       American United has indicated that it cannot determine whether the court would find that

the dependent beneficiary information, incorrectly submitted by the decedent naming her spouse

as George Sr. although he was not her spouse at the time of her death, controls distribution of the

Plan Benefits or if the decedent’s children should receive the distribution. American United

asserts that by choosing the beneficiary or beneficiaries of the Plan Benefits it would exposing

itself, TLC, and the Plan to multiple liabilities. American United represents that it has no claim

to the Plan Benefits. Therefore, it requests to deposit the disputed funds with the court and to be

dismissed from this action with prejudice.




                                                  2
       Additionally, American United has requested to deduct its attorneys’ fees and costs from

the amount deposited with the court. The determination of whether to allow the deduction of

attorneys' fees and in what amount falls within the court's broad discretion. Lutheran

Brotherhood, 216 F. Supp. 2d at 864 (citing Trustees of Directors Guild of America–Producer

Pension Benefits Plans v. Tise, 234 F.3d 415, 426 (9th Cir. 2000)). Generally, courts award

fees from deposited funds when: 1) the party seeking fees is a disinterested stakeholder; 2) the

party conceded liability for the funds; 3) the party deposited the funds into court; and 4) the party

sought discharge from liability. Lutheran Brotherhood, 216 F. Supp. 2d at 863 (quoting

Septembertide Publ'g v. Stein & Day, Inc., 884 F.2d 675, 683 (2d Cir. 1989)). The court

concludes that awarding fees and costs to American United is appropriate in light of these

factors. American United is a disinterested stakeholder, it has conceded liability for the Plan

Benefits, and it seeks to deposit the contested funds and then be dismissed from the interpleader

suit it initiated. Additionally, the defendants have not opposed the request for attorneys' fees.

       Based on the foregoing and noting the lack of an objection, the court hereby GRANTS

the Motion for Interpleader [DE 11] and ORDERS that:

                  American United Life Insurance pay to the Clerk of Court the Plan Benefits,
                   plus any applicable interest and minus any applicable attorney fees and costs
                   of filing this action;

                  Upon receipt of the Plan Benefits by the Clerk of Court and upon American
                   United’s filing of a Motion to Dismiss, American United shall be dismissed
                   with prejudice from this action, and American United, Tender Loving Care
                   Management, Inc., the Plan, and the Policy are discharged from any further
                   liability for the Plan Benefits;

                  The defendants are required to litigate or settle and adjust between themselves
                   their claim for the Plan Benefits, or upon their failure to do so, the court will
                   settle and adjust their claims and determine to whom the Plan Benefits, plus
                   any applicable interest, should be paid; and




                                                 3
         The Clerk of Court reissue the Magistrate Judge Consent forms, and if the
          matter is fully consented the Magistrate Judge will conduct a Bench Trial
          within 90 days.

ENTERED this 19th day of December, 2018.

                                                  /s/ Andrew P. Rodovich
                                                  United States Magistrate Judge




                                      4
